Citation Nr: 1425720	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-28 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The RO reopened the Veteran's claim of entitlement to service connection for PTSD and denied the service connection claim.  However, the Board must independently consider the question of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).    

The Veteran testified before the undersigned Veterans Law Judge in a May 2013 Board hearing.  A transcript of the hearing is associated with the claims file.  

For the reasons detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  The Board notes that the Veteran has a prior diagnosis of depression and thus, the underlying issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).    


FINDINGS OF FACT

1. A February 2004 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.  The RO notified the Veteran of the decision and of his appellate rights, but he did not appeal the decision. 

2. The evidence received since the February 2004 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for PTSD.  

3.  PTSD had its onset in service. 


CONCLUSIONS OF LAW

1. The February 2004 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2. New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  
 
3. PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

By way of background, the Veteran filed a claim of entitlement to service connection for PTSD and the RO denied service connection in a February 2004 rating decision.  The evidence of record at the time of the February 2004 rating decision included VA treatment records, private treatment records, service medical and personnel records, and a December 2003 VA examination report.  The Veteran contended that while stationed in Germany, his girlfriend was killed by debris of a plane crash.  The RO denied the Veteran's PTSD service connection claim as it could not verify the Veteran's stressor.  

The Veteran did not submit a timely notice of disagreement.  Although records of VA treatment dated within one year of the February 2004 rating decision are now associated with the claims file, these records are not considered new and material as the records merely confirmed that the Veteran was receiving continuing mental health treatment and did not include additional information to verify the Veteran's stressor.  Accordingly, the February 2004 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.1105.  

Evidence submitted since the February 2004 rating decision includes VA and private treatment records, as well as the Veteran's lay statements contending that he was sexually assaulted while stationed in Korea.  This evidence is new and material as it was not of record in February 2004 and relates to an unestablished fact necessary to substantiate the claim, such as an in-service stressor.  Thus, the claim is reopened.  38 C.F.R. § 3.156(a).  See Shade, 24 Vet. App. at 117; see also Justus, 3 Vet. App. at 513.  

Service Connection 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2013). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Here, the Veteran has a current diagnosis of PTSD.  The Veteran contends that he experienced two in-service events that have caused his PTSD symptoms.  In August 1988, while stationed in Germany, he contends that his pregnant girlfriend was killed by debris of a plane crash.  He further contends that while stationed in Korea in May 1979, he was assaulted by an "NCO."  

During the June 2011 RO hearing and the May 2013 Board hearing, the Veteran described the sexual assault in Korea.  He identified his attacker's first name and stated that he did not report the event as his attacker was of a higher rank than he was at the time.  He further stated that he did speak to a priest about the attack while stationed in Korea and that he experienced problems with his appearance and weight after the attack.  

Initially, the Board notes that the Veteran's personnel records confirm that he was in Germany in August 1988 and in Korea in May 1979.  Furthermore, the RO verified that the 1988 plane crash in question did occur but could not verify that the Veteran's girlfriend was present and died as a result of the plane crash.    

Throughout the appeal, the Veteran has received private and VA mental health treatment.  His treatment records include references to the death of the Veteran's pregnant girlfriend in Germany, as well as the personal assault in Korea.  See VA treatment records dated June 2003 to April 2013.  As part of the Veteran's mental health treatment, he was asked to record his PTSD symptoms and his responses to his symptoms.  The Veteran identified certain activities that would trigger thoughts of the incident in Korea and expressed his current difficultly in dealing with these thoughts.  An August 2010 treatment record noted that the Veteran went to a park to "catch people doing wrong and call the police" as a way to deal with the abuse he experienced in Korea.  The Veteran's mental health treatment records also include detailed discussions regarding the Veteran's difficulty coping with the death of his girlfriend.  The treatment records include various steps the Veteran takes to minimize his PTSD symptoms near the anniversary of the death of his girlfriend.  

The Board finds the Veteran's mental health treatment records to be highly probative in corroborating the in-service events.  Although the treatment records are based on statements made to the mental health professionals by the Veteran, the Court held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Furthermore, the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  Menegassi, 683 F.3d at 1382.  Here, the Veteran's in-service personal assault is documented in his mental health treatment records, to specifically include his July 2010 therapy worksheets.  Thus, the Board finds that the Veteran has provided a competent and credible account of his in-service stressors to his medical providers, Jandreau, 492 F.3d at 1376-77, and the medical evidence of record is sufficient to corroborate the Veteran's in-service stressors.  Menegassi, 683 F.3d at 1382; Rucker, 10 Vet. App. at 73.     
 
The Veteran's VA mental health treatment records also indicate a relationship between the Veteran's current PTSD symptoms and the two identified in-service events.  Moreover, a December 2003 VA examiner opined that "it is clear that the Veteran does suffer from symptoms of Posttraumatic Stress Disorder related to his girlfriend being killed in a violent air crash accident in Germany."  The Board finds the December 2003 examination report to be highly probative as the report was based on review of the claims file and in-person examination of the Veteran.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the evidence of record sufficiently satisfies the criteria to establish service connection for PTSD.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

Service connection for PTSD is granted.    




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


